FILE COPY

         RE: Case No. 1,3-0309               DATE: 2/2i /2015
         CoA #: l-3-11-00195-CV TC#: 2OLO-65662
STYLE:   CELESTE GRYNBERG AND JACK J. GRYNBERG D/B/A
GRYNBERG PETROLEUM
   v. M-I L.L.C.
     Today the Supreme Court of Texas denied the
motions for rehearing of the above-ref erenced petitìon
for review.

                        MS. DORIAN E.   RAMIREZ
                        CLERK, THIRTEENTH COURT OF
                        AP PEALS
                        901 LEOPARD STREET, lOTH FLOOR
                        CORPUS CHRISTI, TX 78401